Citation Nr: 0009341	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-41 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to exposure to Agent Orange in service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
respiratory disorder, claimed as due to exposure to Agent 
Orange in service.  

The Board notes that, in a July 1994 rating decision, the 
veteran was granted a permanent and total disability rating 
for purposes of non-service-connected pension benefits, 
based, in part, upon the fact that he had chronic obstructive 
lung disease and dysthymia disorder.  At a VA psychiatric 
examination in April 1994, performed in conjunction with the 
pension determination, he was diagnosed with dysthymia 
disorder and post-traumatic stress disorder (PTSD).  It 
appears from the record that the veteran may have served in a 
combat capacity in Vietnam.  However, it is unclear from the 
veteran's correspondence to the RO whether he wished to file 
a claim of service connection for PTSD, or, indeed, whether 
he understood what benefits he may be qualified to receive as 
a result of his military service.  In light of these facts, 
the Board refers the matter to the RO for appropriate 
development, and hereby advises the veteran to seek the 
assistance of his representative in asserting any further 
claims for service connection.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, but he has not been diagnosed with an Agent 
Orange presumptive disease; hence, exposure to Agent Orange 
or other herbicide in service may not be presumed by law.  

2.  The veteran has not presented competent medical evidence 
that any currently diagnosed respiratory disorder either 
began in service or was caused by exposure to Agent Orange in 
service, and causation may not be presumed.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for a respiratory disorder, 
including based on exposure to Agent Orange in service, is 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a respiratory disorder, either on a 
direct basis or based upon exposure to Agent Orange in 
service.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam Era as an Engineer 
Equipment Repairman, with Company A of the 27th Engineering 
Combat Battalion.  His awards and decorations include the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

Service medical records do not show any complaints of, or 
treatment for, respiratory complaints.  Upon separation 
examination in May 1968, his chest and lungs were found to be 
clinically normal.  

A discharge summary from The Washington Hospital indicates 
that the veteran was hospitalized at that facility from March 
29, 1993, to April 5, 1993.  He was admitted with 
debilitating fatigue and dyspnea, which had developed over a 
considerable period of time.  A sleep study demonstrated 
obstructive sleep apnea.  Pulmonary function tests revealed 
obstructive lung disease.  Clinical evaluation showed that 
the veteran was clinically depressed, and had chronic 
sinusitis.  He required oxygen at night.  It was concluded 
that he was totally disabled.  The discharge diagnoses 
included:  obstructive sleep apnea syndrome; obstructive lung 
disease; depression; sinusitis; chronic fatigue syndrome; 
hyperlipidemia; leukocytosis; and an abnormal 
electrocardiogram.  

A consultation report from The Washington Hospital, dated in 
March 1993, indicates that the veteran worked in the coal 
mines for 18 years.  Over the past few months, he had become 
increasingly short of breath with exertion.  He had also 
experienced increasing weakness, fatigue, and chest pain.  It 
was noted that an earlier echocardiogram and chest X-ray were 
normal.  There was no evidence of significant interstitial 
disease or pneumonic infiltrates.  The veteran reported that 
he served in Vietnam and was exposed to Agent Orange.  He 
recalled that this bothered his lungs.  The diagnostic 
impression was central or obstructive sleep apnea with 
headaches.  

A January 1994 chest X-ray, performed at a private facility, 
showed that the veteran had limited inspiratory effort.  His 
lungs were otherwise clear.  The impression was an 
essentially normal chest for the veteran's age and body 
stature.  

At a VA general medical examination in April 1994, the 
veteran related that he had had chronic lung disease and a 
chronic productive cough for the past 10 to 12 years.  He 
also experienced shortness of breath upon exertion, for which 
he used a bronchodilator.  He reported that he had never 
smoked.  It was noted that he had stopped working in 
September 1992.  He had worked in the coal mines for 18 
years, from March 1972 to May 1989.  Clinical evaluation 
revealed that his lungs were clear, bilaterally.  Chest X-
rays showed sub-optimal expansion of the lungs, and a 
possible granuloma in the right mid-lung.  The diagnoses 
were:  chronic obstructive lung disease, and sleep apnea.  It 
was noted that he used oxygen at night.  

At a VA psychiatric examination in April 1994, the veteran 
was diagnosed with chronic PTSD, and moderate dysthymia 
disorder, secondary to his physical disabilities.  His 
physical disabilities included:  sinusitis; labyrinthitis; 
headaches; dizziness; skin cancer; obstructive sleep apnea 
syndrome; obstructive lung disease; chronic fatigue syndrome; 
hyperlipidemia; leukocytosis.  He stated that he was exposed 
to Agent Orange in service.  It was also noted that he 
reported that he experienced "some" combat while in 
Vietnam.  He and other members of his unit "set up the 
perimeter, tried to open roads, did mine sweeps, took turns 
on patrol, experienced rocket and mortar attacks, ambushes, 
and firefights."  He said he felt guilty about having killed 
enemy soldiers, and believed that he was now being punished.  
He said he spent 30 days in the jungle during the Tet 
Offensive, and that a friend of his died by "friendly 
fire."  

A June 1994 VA Pulmonary Function Report indicated that the 
veteran's tests showed a moderate restrictive pattern.  

In a December 1994 letter, the veteran was informed that he 
was awarded money through the Agent Orange Veteran Benefit 
Program.  An attached Attending Physician's Statement 
reported that the veteran was disabled from work due to 
stress.  It was reported that he had severe sleep apnea and 
obstructive lung disease.  His prognosis was guarded.  

In his August 1996 VA Form 9, the veteran requested that he 
be scheduled for a personal hearing before a hearing officer 
at the RO.  He was scheduled for a hearing in January 1997, 
however, he requested that it be re-scheduled.  The hearing 
was re-scheduled in February 1997, and again he requested re-
scheduling.  A third hearing was scheduled in March 1997.  He 
canceled this hearing as well, and made no further requests 
that the hearing be re-scheduled.  Accordingly, the case was 
certified to the Board for appellate review.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has a presented well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet.App. 184 (1999) 
(en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and 
that he has a current diagnosis of various respiratory 
disorders.  However, none of his diagnosed respiratory 
disorders is one of the presumptive diseases listed in either 
38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e).  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that his currently diagnosed respiratory disorders are 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt, supra.  

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to Agent Orange may not be presumed.  

Even if we were to assume exposure to Agent Orange, the Board 
finds that the veteran has not submitted a well-grounded 
claim on this basis, because he has not provided a medical 
statement which relates his currently diagnosed respiratory 
disorders to exposure to Agent Orange in service.  

Finally, the Board also finds that the veteran has not 
submitted a well-grounded claim for service connection for a 
respiratory disorder on a direct basis.  Service medical 
records do not document any treatment for respiratory 
conditions, and, upon separation examination in May 1968, the 
veteran's lungs and chest were found to be clinically normal.  
Current VA and private medical records indicate that the 
veteran has chronic obstructive lung disease and obstructive 
sleep apnea syndrome.  However, there are no medical records 
documenting treatment for the currently claimed conditions 
from the time of the veteran's discharge from service to the 
present.  Hence, continuity of symptomatology has not been 
demonstrated.  See 38 C.F.R. § 3.303(b); Rose, Savage, supra.  
Furthermore, there is no medical opinion that his claimed 
respiratory disorders are related to exposure to Agent Orange 
in service.  Therefore, the Board finds the veteran's claim 
for service connection for a respiratory disorder is not 
well-grounded.  See Elkins, Epps, Caluza, supra.  

To the extent that the veteran asserts that an award of 
benefits from the Agent Orange Veteran Payment Program 
entitles him to VA benefits, the Board points out that the 
Agent Orange Veteran Payment Program is not related to the 
Department of Veterans Affairs in any way.  Furthermore, as 
the United States Court of Appeals for Veterans Claims has 
observed:

[A]lthough enrollment in that Program might seem 
to be probative of the veteran's possession of an 
Agent-Orange-related disability, the Court is 
aware of no information suggesting that receipt of 
payments under that Program -- established by 
court settlement of a class-action, product-
liability suit brought by Vietnam veterans against 
manufacturers of Agent Orange -- turns on any 
finding that a veteran has an Agent-Orange-related 
ailment. . . .  The standards required for receipt 
of compensation under the Agent Orange Veteran 
Payment Program thus appear very different from 
those required to establish a service-connected 
disability under chapter 11 of title 38, U.S. 
Code.  Even if the Court were to conclude that 
these Program documents are prima facie evidence 
that the veteran is receiving payments under that 
Program, there is no indication that the receipt 
of benefits thereunder is premised upon a present 
disability with connection to exposure to Agent 
Orange or to military service . . . .

Brock v. Brown, supra, 10 Vet.App. at 161-62.  

While the Board does not doubt the sincerity of the veteran's 
contention that his currently diagnosed respiratory disorders 
either began in service, or were caused by exposure to Agent 
Orange, we note that he has not met his burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own assertions, or those of his representative on his behalf, 
however strongly they may be felt because, as lay persons, 
they are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Accordingly, service connection for a respiratory disorder 
must be denied.  


ORDER

Service connection for a respiratory disorder, claimed as due 
to exposure to Agent Orange, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

